Citation Nr: 0638539	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  02-08 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for back 
strain.

2.  Entitlement to service connection for back strain.

3.  Entitlement to service connection for hearing loss of the 
right ear.

4.  Entitlement to service connection for a bilateral knee 
disability including patellar tendonitis.

5.  Entitlement to an initial rating greater than 20 percent 
for bursitis of the left shoulder with myositis and myalgia.

6.  Entitlement to an initial compensable disability for 
hearing loss of the left ear.

7.  Entitlement to an initial rating greater than 10 percent 
for tinnitus.


REPRESENTATION 

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from August 1968 to February 1970.  He served in 
Vietnam and his awards and decorations include the Combat 
Action Ribbon.

The record appears to show that he served on periods of 
active duty for training (ACDUTRA) in a Texas Army National 
Guard Unit from June 5, 1991 to June 22, 1991, and from May 
15, 1999 to May 29, 1999.

This case initially came before the Board of Veterans' 
Appeals (Board) of appeal from a June 2001 rating decision 
rendered by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In September 2004, the Board remanded the case to the RO for 
further evidentiary development.  The requested development 
has been completed and the case has been returned to the 
Board for further appellate consideration.

While the case on Remand, the RO issued a November 2005 
rating action awarding service connection for PTSD.  In 
recent correspondence, the veteran's spouse has asserted that 
his PTSD is more severe than currently rated.  Attached to 
her letter were copies of various psychiatric treatment 
records noting that the veteran has sustained a self 
inflicted gunshot wound to his head.  This matter is referred 
to the RO for further action, if appropriate.  

The issue of entitlement to service connection for a 
bilateral knee disability is addressed in the REMAND portion 
of the decision below.


FINDINGS OF FACT

1.  Service connection for back strain was denied by the RO 
in unappealed decisions of March 1971 and January 1989

2.  Evidence received since the January 1989 decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a back disability.  

3.  A chronic low back disorder was not manifested during the 
veteran's active military service or for many years 
thereafter, nor is there competent evidence relating a 
current chronic low back disorder to service to include 
treatment for a contusion of the right posterior thorax.  

4.  The veteran does not have hearing loss disability in the 
right ear.

5.  The veteran's left shoulder disability is manifested by 
degenerative changes and functional impairment due to pain at 
midway from side to shoulder level with functional use 
remaining greater than 25 degrees from the side. 

6.  The veteran currently has Level I hearing in his left 
ear.

7.  The veteran experiences tinnitus.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for back strain has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  A low back disability was not incurred in or aggravated 
by active service and arthritis may not be presumed to have 
been incurred or aggravated in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).  

3.  Right ear hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  The criteria for an evaluation in excess of 20 percent 
rating for bursitis of the left shoulder with myositis and 
myalgia of the left humerus have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5201, 5202 (2006).

5.  The criteria for a compensable evaluation for left ear 
hearing loss disability are not met.  38 U.S.C.A. § 1155 
(West 1991 & West 2002); 38 C.F.R. Part 4, Diagnostic Code 
6100 (1998); 38 C.F.R. Part 4, Diagnostic Code 6100 (2006).  

7.  There is no schedular basis for the assignment of more 
than a single, 10 percent rating for tinnitus.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in January 2005, subsequent to the initial adjudication 
of the claim.  While the January 2005 letter provided 
adequate notice with respect to the evidence necessary to 
establish entitlement to service connection, it did not 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disabilities on 
appeal.  See Dingess, supra. However, despite the inadequate 
notice provided to the appellant on these latter two 
elements, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Since service connection for low back disability 
and right hearing loss disability is being denied, no 
disability rating or effective date will be assigned in this 
case, so there can be no possibility of any prejudice to the 
appellant in not notifying him of the evidence pertinent to 
those elements.  Similarly as the veteran's claims for higher 
initial disability ratings for his left shoulder disability, 
left ear hearing loss disability, and tinnitus are being 
denied, no effective date will be assigned.  Thus, there can 
be no possibly of any prejudice to the appellant in not 
notifying him of the evidence necessary to establish an 
effective date.

The Board also notes that the veteran has been afforded 
appropriate VA examinations.  Available service records and 
pertinent VA medical records have been obtained.  The veteran 
has not identified any outstanding evidence that could be 
obtained to substantiate the claims decided herein.  The 
Board is also unaware of any such evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims 
for service connection for low back and right hearing loss 
disability and higher initial disability evaluations for his 
service-connected left shoulder, left ear hearing loss 
disability, and tinnitus.  


Claims for Service Connection

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2005), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The U. S. Court 
of Appeals for Veterans Claims (Court) has subsequently held 
that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently 
false or untrue," the Justus credibility rule does not 
apply.  Duran v. Brown, 7 Vet. App. 216 (1994).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2006).

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2006).  ACDUTRA includes full-time duty performed for 
training purposes by members of the National Guard of any 
state, under 32 38 U.S.C. §§ 316, 502, 503, 504, or 505. 38 
U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(3) (2006).  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1131 
(2006).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).  

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence to determine its probative 
value, accounting for evidence that it finds to be persuasive 
or unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  


Back Disability

In various statements made during the course of this appeal 
and in testimony given during his July 2003 hearing, the 
veteran has reported injuring his back following a motor 
vehicle accident in Vietnam.  He was transported and treated 
on a hospital ship.  He asserts that he has a chronic 
residual back disability as a result of this incident.  

By an unappealed decision in March 1971, the RO denied 
service connection for a back strain as both the veteran's 
separation examination report and post service VA examination 
report dated in January 1971 were negative for a back 
impairment.  The RO subsequently denied service connection in 
January 1989 and June 1996 on the basis that the veteran did 
not have a back injury or disability that was incurred in or 
aggravated by service or that resulted from in-service 
herbicide exposure.  

In June 2005, the RO received additional service medical 
records from the hospital aboard the USS Sanctuary showing 
that the veteran was hospitalized from May to June 1969 after 
being struck on the back by an overturning vehicle.  He was 
placed on two days of bed rest and started on hot packs.  He 
responded rapidly to treatment and returned to full active 
duty.  X-rays of the spine and chest were normal.  Diagnosis 
was contusion of the right posterior thorax.  

The Board notes that the additional service medical records 
are new, in that they were not previously associated with the 
claims folder at the time of the prior denial of the 
veteran's claims.  These statements are neither cumulative 
nor redundant of the evidence previously of record.  These 
records support the veteran's assertions that he received 
inservice treatment for a back injury following a motor 
vehicle accident.  Therefore, these records are new and 
material and reopening of the claim is in order.  

Having reopened the veteran's claim, the Board will now 
determine whether the evidence supports a grant of service 
connection.  The evidence currently shows that the veteran's 
has a back disability.  VA outpatient treatment records in 
May 2000 show that the veteran was treated for an acute back 
strain after lifting.  Subsequent X-rays in October 2000 show 
degenerative joint disease of the low back.

However, there is no competent evidence that the veteran's 
current back disability is related to his active service.  
During a periodic examination with the National Guard in 
February 1999, he denied a history of recurrent back pain or 
arthritis.  At that time, examination of his spine was within 
normal limits.  The veteran was afforded a June 2005 VA 
examination addressing the etiology of his low back 
disability.  A VA examiner, after examining the veteran and 
reviewing his claim's folder including the recently acquired 
records from the USS Sanctuary, opined that the veteran's 
current low back strain was less likely than not secondary to 
his documented back injury during active duty in Vietnam.  
The examiner noted that if there was a significant injury in 
the lower back, an abnormal study or residual findings of 
previous trauma would be expected.  

The Board has considered the veteran's assertions that his 
current back condition is linked to his in-service injury.  
However, in the absence of evidence indicating that the 
veteran has the medical knowledge or training requisite for 
the rendering of clinical opinions, the Board must find that 
his contentions with regard to the etiology of any current 
residual disability to be of little probative value.  See 
Moray v. Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Far more probative is the 
opinion of the VA examiner that conducted the June 2005 
examination.  As set forth above, the preponderance of the 
evidence is against the claim, and there is no doubt to be 
resolved. 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  
Service connection for a low back disability is denied.  


Service Connection for a Right Ear Hearing Loss Disability

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for a right ear hearing loss 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Board notes that the veteran has reported that he 
incurred right ear hearing loss disability as a result of 
combat noise exposure in Vietnam and post service exposure to 
artillery and warehouse noises while serving in the National 
Guard.  Despite his contentions, service medical records from 
his period of active service from August 1968 to February 
1970 are silent for any complaint, treatment, or diagnosis of 
a right ear hearing loss disability.  On the contrary, his 
service separation examination in February 1970 includes 
whispered voice findings of 15/15, bilaterally.

The veteran was also afforded a VA audiological examination 
in November 2000.  He reported noise exposure from artillery 
and warehouse related noise during his service in the Marine 
Corps from 1968 to 1970 and Texas National Guard from 1974 to 
the present.  Examination revealed pure tone thresholds, in 
decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
20
25
LEFT
10
15
20
50
30

Average pure tone threshold was 19 dB in the right ear and 29 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 100 
percent in the left ear.  The veteran also reported periodic 
mild tinnitus in the left ear with occasional complaints in 
the right ear.  The examiner diagnosed mild to moderate 
sensorineural high frequency hearing loss with excellent 
speech discrimination ability bilaterally.  

A February 2003 VA audiological report notes that the veteran 
complained of bilateral hearing loss of gradual onset and 
progression.  He reported military noise exposure as a 
Vietnam combat veteran and artillery exposure in the Texas 
National Guard.  The examiner noted a mild to moderately 
severe sensorineural hearing loss at 3000 to 8000 Hz in the 
right ear and 2000 to 8000 Hz in the left ear with the 
exception of normal hearing at 6000 Hz.  Word recognition was 
92 percent in the right ear and 88 percent in left ear.  

In May 2005, the veteran was afforded another VA audiology 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
5
25
20
LEFT
5
10
15
45
25

Average pure tone threshold was 16.25 dBs in the right ear 
and 23.75 dBs in the left ear.  Speech audiometry revealed 
speech recognition ability of 98 percent in the right ear and 
96 percent in the left ear.  The examiner noted that pure 
tone air/bone conduction and speech audiometry results 
indicated normal hearing sensitivity from 250 to 4000 Hz with 
50 to 55 dB loss restricted to 6000 to 8000 Hz in the right 
ear.  The examiner opined that the veteran's right ear 
hearing acuity was normal by VA findings.

As shown above, the post service audiological findings do not 
show a hearing loss disability in the right ear under the 
applicable regulation.  38 C.F.R. § 3.385.  The veteran does 
not currently have right ear hearing loss with auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz being 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz being 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test being 
less than 94 percent.

As shown above, the veteran does met the criteria necessary 
to establish a right ear hearing loss disability under the 
appropriate VA regulations.  Service connection is not 
warranted unless there is a "disability."  Accordingly, 
service connection for right ear hearing loss disability is 
denied.  A right ear hearing loss was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.

To the extent that the veteran has argued that he was exposed 
to noise, including combat related noise, during service, the 
Board accepts his report.  38 U.S.C.A. § 1154.  However, even 
though the Board has accepted that he experienced a decrease 
in auditory acuity at that time, section 1154 does not 
absolve the veteran from establishing current disability.  
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  


Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses are prohibited.  
38 C.F.R. § 4.14 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Adjudicating an initial rating claim requires the Board to 
consider the degree of disability during the entire course of 
the claim.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126-28.  

Evaluation of Left Shoulder Bursitis with Myositis and 
Myalgia 

The veteran has established service connection for bursitis 
of the left shoulder with myositis and myalgia of the left 
humerus as a result of an injury sustained during active duty 
for training in May 1999 with Texas National Guard when a 
tent fell on him.  At that time, he was treated for 
contusions, but no fractures or dislocations were found.  He 
is seeking a disability rating higher than the 20 percent 
rating that was initially assigned.  The veteran's major 
extremity is the right side.

During VA examination in November 2000 the veteran reported 
continued left shoulder pain that increased with activity 
since the tent fell on him in 1999.  He had minimal relief, 
if any, with medication.  On examination, the veteran had 
left shoulder flexion limited to 140 degrees and left 
shoulder abduction limited to 210 degrees.  Left shoulder 
internal rotation was limited to 25 degrees and left shoulder 
external rotation was limited to 40 degrees.  The examiner 
noted that pain in the left shoulder began at 150 degrees of 
flexion and ended at 140 degrees.  Pain also began at 130 
degrees of abduction and ended at 120 degrees.  The examiner 
noted that there was probably a 50 percent less range of 
motion of the left shoulder during flare-ups; however, he was 
unable to give exact degrees.  There was no ankylosis or 
deformity of the left shoulder.  Examination of the left 
humerus reveled pain on the anterior aspect of the left 
humerus to palpation; however, there was no shortening of the 
bone, ankylosis, or deformity.  Similarly, X-ray findings 
reveal no significant abnormalities of the left humerus or 
left shoulder.  Pertinent diagnoses were traumatic bursitis 
involving the left shoulder and traumatic myositis and 
myalgias involving the humerus of the left upper extremity.  

Pursuant to the Board's prior Remand, the veteran was 
afforded another VA examination in May 2005 addressing his 
service connected shoulder disability.  He complained of 
constant left shoulder pain that he descried as an ache of 
moderate to severe intensity.  He also reported significant 
weakness of the left shoulder, fatigability, and lack of 
endurance.  He experienced flare-ups of severe left shoulder 
pain occurring daily that last from several minutes to one 
hour.  

Examination revealed no visible muscle atrophy; however, 
exquisite tenderness was noted on palpation in the vicinity 
of the acromioclavicular joint.  Range of motion was as 
follows:  forward flexion from 0 to 80 degrees; abduction 
from 0 to 60 degrees; external rotation from 0 to 50 degrees; 
and internal rotation from 0 to 60 degrees.  Repetitive 
motion caused increased pain, weakness, and fatigability.  It 
was noted that the veteran could not forward flex or abduct 
the left shoulder against one finger resistance.  X-ray 
findings revealed early degenerative changes involving the 
acromioclavicular joint with no other significant findings.  

During VA examination in June 2005, the veteran complained of 
flare-ups of intermittent sharp pain along the anterior 
aspect of the left shoulder along the acromioclavicular joint 
and the lateral aspect of the left shoulder characterized as 
severe in intensity.  These symptoms occurred on a daily 
basis depending on activities.  He denied any swelling, 
warmth, or redness.  There was fatigability and lack of 
endurance.  With acute flare-ups, the examiner reported some 
limitation in mobility, particularly when performing overhead 
activities and lifting.  The veteran continued to work as a 
housing inspector and denied any period of incapacitation 
from work during the past 12 months secondary to his left 
shoulder disability.  

Examination revealed no swelling, erythema, or muscle 
atrophy.  There was tenderness along the acromioclavicular 
joint and anterior bicipital groove.  The examiner observed 
pain during range of motion testing.  Range of forward 
flexion was from 0 to 135 degree with pain staring at 55 
degrees and ending at 30 degrees.  The examiner observed that 
with repetitive motion, there was further limitation of 
elevation at 120 degrees.  Abduction was from 0 to 135 
degrees with pain starting at 45 degrees and ending at 10 
degrees.  With repetitive abduction, there was further 
limitation of abduction at 115 degrees.  External rotation 
was from 0 to 85 degrees and internal rotation was from 0 to 
80 degrees.  During acute flare-ups, the examiner estimated 
that there was probably 40 percent limitation of motion 
secondary to pain.  However, it was noted that this was an 
estimate since the veteran did not have an acute flare-up 
during the examination.  It was further opined that the 
veteran had moderate functional impairment secondary to his 
left should disability during flare-ups.  

Neurological examination of the left upper extremity revealed 
no sensory deficit and motor strength was 5/5.  Deep tendon 
reflexes were 2/4.  It was noted that a prior MRI in October 
2004 revealed acromioclavicular arthrosis with tendinosis or 
a small partial tear of the supraspinatus tendon.  It was 
felt that the veteran's rotator cuff impingement could be 
related to his bursitis as this chronic process could lead to 
bursal inflammation and tendinitis.  

The current evaluation contemplates limitation of motion of 
the major arm at either shoulder level or midway between side 
and shoulder level.  It also contemplates functional 
impairment due to pain on motion.  In order to warrant an 
evaluation in excess of 20 percent the veteran must show 
actual limitation of motion or the functional equivalent of 
loss of motion to 25 degrees from side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

Medical records have not shown that the veteran's left 
shoulder disability limits motion of his arm to 25 degrees 
from his side, as would warrant a 30 percent rating under 
Diagnostic Code 5201.  During the course of the appeal, the 
record range of flexion of the veteran's left shoulder 
disability has ranged from 0 to 80 degrees in May 2005 to 0 
to 140 degrees in November 2000.  Even with consideration of 
a 50 percent reduction in range of motion during flare-ups, 
the veteran's flexion would be, at it worst, 0 to 70 degrees 
in November 2000.  The veteran's recorded range of abduction 
has ranged from 0 to 60 degrees in May 2005 to 0 to 210 
degrees in November 2001.  These findings are consistent with 
the 20 percent disability evaluation presently assigned under 
Diagnostic Code 5201.

There is evidence of pain on motion of the left arm, some 
weakness, and limitation of function of the shoulder and arm 
due to shoulder pain.  Those symptoms, however, have not been 
shown to limit function of the veteran's left shoulder and 
arm to an extent equivalent to limitation of motion to 25 
degrees from side and shoulder level.  Rather, the evidence 
establishes that his functional use remains greater to 
approximately midway between the side and shoulder level.  

In reaching this determination, the Board notes that the 
record establishes the veteran's complaint of increased 
symptoms while lifting and overhead activity.  However, the 
current evaluation contemplates restriction of overhead 
activity.  Nothing objectively or subjectively establishes 
that he is functionally limited to 25 degrees from his side.  
Thus, a 30 percent rating is not warranted even with 
consideration of those factors.

The Board has also considered the May 2005 examination 
detailing that the veteran could not forward flex or abduct 
against one-finger resistance.  Although evidence of 
functional impairment, the Board finds the report to be of 
little probative value as compared to other evidence.  The 
same examiner noted that there was no atrophy.  Another 
report documented strength as 5/5.  The Board is unable to 
reconcile a decrease in strength to one-finger resistance 
with the reports of no atrophy and 5/5 strength.  The Board 
concludes that the report of 5/5 strength is more consistent 
with the record and more probative of the remaining 
functional use.  

The Board notes that disability of the humerus may also be 
rated as impairment of the humerus under Diagnostic Code 
5202.  However, the record shows that here is no evidence of 
loss of head, nonunion, fibrous union or recurrent 
dislocations, as would warrant an evaluation in excess of 20 
percent.  A 30 percent evaluation is assignable for malunion 
with marked deformity.  However, examination in November 2000 
revealed no shortening of the bone, ankylosis, or deformity.  
As such, an increased rating is not warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The preponderance of the evidence is against the claim.  
Consequently, the benefit sought on appeal is denied.


Evaluation of Left Ear Hearing Loss Disability

The rating schedule for hearing loss provides that 
evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule established eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. 4.85, Diagnostic 
Code 6100.

38 C.F.R. § 4.86(a) provides that when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.85 (f) provides that if the impaired hearing is service 
connected for only one hear, in order to determine the 
percentage evaluation from Table VII, the non-service 
connected ear will be assigned a Roman Numeral designation of 
I.  However 38 U.S.C.A. § 1160 provides that where a veteran 
has suffered deafness compensable to a degree of 10 percent 
or more in one ear as a result of service connected 
disability and deafness in the other ear as the result of 
non-service connected disability not the result of the 
veteran's own willful misconduct, the veteran will be 
assigned an evaluation as if the combination of disabilities 
were the result of service-connected disability. 

In this case, the Board has applied the criteria used for 
evaluating hearing loss to the findings from the hearing 
evaluations conducted in November 2000 and May 2005.  These 
audiological evaluations revealed average pure tone 
thresholds of 29 and 23.75 dBs in the left ear with speech 
discrimination ability of 100 and 96 percent, respectively.  
These findings correspond to Level I hearing acuity.  Since 
the right ear is not service connected, it is assigned a 
Roman Numeral I.  The point of intersection on Table VII of 
the Rating Schedule for Level I hearing in both ears, which 
is used to arrive at the overall percentage of disability for 
bilateral hearing loss, reflects that this level of hearing 
loss in fact warrants a noncompensable evaluation.  The 
record also establishes that the veteran does not have an 
exception pattern of hearing impairment.  None of the test 
frequencies is above 55 decibels or 70 decibels.  The Board 
notes that the provisions of 38 U.S.C.A. § 1160 are not for 
application as the veteran's service connected left ear 
hearing loss disability is non compensable.

The objective clinical evidence does not support a 
compensable schedular evaluation for hearing loss in the left 
ear.  Accordingly, the Board finds that the preponderance of 
the evidence is against the claim for a compensable 
evaluation for left ear hearing loss disability.  The benefit 
sought on appeal is denied.

In reaching this conclusion, the Board notes that the veteran 
was afforded also afforded a VA audiological examination in 
February 2003; however, the report of that examination is 
insufficient for rating purposes as it does not provide 
audiological finds at the prescribed frequencies required to 
rate hearing loss under Diagnostic Code 6100.  Accordingly, 
the Board has placed greater probative weight on the 2000 and 
2005 examination reports that present findings sufficient to 
rate under the appropriate diagnostic criteria.  


Evaluation of Tinnitus

The veteran claims that his tinnitus warrants a 10 percent 
rating for each ear.  The RO continued the assigned rating of 
10 percent for the disability because under Diagnostic Code 
6260 a 10 percent rating is the maximum allowable, and there 
is no provision for assignment of a 10 percent evaluation for 
each ear.  The veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which 
limit a veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no schedular 
basis upon which to award more than a single, 10 percent 
rating for tinnitus, the veteran's appeal must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The application to reopen a claim for service connection for 
a back disability is granted.

Service connection for a low back disability is denied.  

Service connection for a right ear hearing loss disability is 
denied. 

An evaluation in excess of 20 percent for bursitis of the 
left shoulder with myositis and myalgia of the left humerus 
is denied.

A compensable disability rating for a left ear hearing loss 
disability is denied.  

Entitlement to more than a single, 10 percent rating for 
tinnitus is denied.  


	(CONTINUED ON NEXT PAGE)



REMAND

The record reflects that the veteran underwent surgery for 
his both knees in 1989.  
While the veteran has submitted a record of the billing 
resulting from his surgery, contemporaneous medical records 
are not associated with the claims folder.  On remand, the 
AOJ should attempt to obtain all pertinent post-service 
treatment records related to the veteran's claimed knee 
disabilities.  

The Board notes that the veteran currently contends that his 
present knee disabilities were aggravated during periods of 
active duty for training while training with the Texas 
National Guard.  Medical records document that the veteran 
reported a reinjury to his right knee in May 1994 after 
falling from a truck.  He received treatment from August to 
October 1994 for right retropatellar pain syndrome.  

While the veteran submitted a January 2003 statement, from 
Dr. A. Hernandez, a private orthopedic surgeon, noting that 
current arthroscopic findings were felt to be consistent with 
the type of injury that he sustained in 1994.  However, the 
record does not reflect that Dr. Hernandez had access to, or 
reviewed, the veteran's claims folder and entire medical 
history with the exception of a document showing treatment in 
1994.
The VCAA specifically provides that VA's statutory duty to 
assist a claimant with his claims includes, when necessary to 
decide his case, providing a medical examination or obtaining 
a clarifying medical opinion.  See 38 U.S.C.A. § 5103A (d) 
(West 2002).  See also Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  If 
the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the appellant due process of 
law, the appellant should be scheduled to undergo a VA 
examination, which should include a medical opinion as to the 
likely etiology of the claimed knee disorders.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following action:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his claimed 
knee disorders since February 1970.  
After securing the necessary release, the 
RO should obtain these records.

2.  The RO should arrange for the 
appellant to be scheduled for a VA 
examination, in order to determine the 
nature and etiology of his right and left 
knee disorders.  The examiner should be 
provided with the claims file.  The RO 
must inform the examiner of the veteran's 
specific dates of ACDUTRA or INACDUTRA 
training during 1994.  All necessary 
tests and studies, as deemed necessary by 
the examiner, should be accomplished.  

Based on his/her review of the claims 
file and the examination results, the 
examiner should identify any currently 
manifested knee disability.  For each 
disability identified, the examiner must 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
appellant's current back disability was 
incurred during a period of ACDTURA or 
INACDUTRA.  

For each knee disability that is found to 
have been initially manifested prior to 
have 1994, the examiner must provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the disability 
underwent an permanent increase in 
severity beyond the natural progression 
of the disability during a period of 
ACDUTRA or INACDUTRA.

The rationale for all opinions expressed 
should be provided.

3.  The AOJ must comply with 38 C.F.R. 
§ 3.655.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the appellant until he receives further notice.  
The purposes of this REMAND are to further develop the record 
and to accord the appellant due process of law.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


